Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to papers filed April 2, 2020. Claims 1-37 have been canceled, and claims 38-41 have been newly added. Claims 38-41 are pending in the application and are currently under examination.
Priority
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No. 15/986,992, filed May 23, 2018, which claims the benefit as a continuation of prior-filed U.S. Patent Application No. 15/646,583, filed July 11, 2017, which claims the benefit as a continuation of prior-filed U.S. Patent Application No. 15/152,894, filed May 12, 2016, which claims the benefit as a continuation of U.S. Patent Application No. 14/176,504, filed February 10, 2014, which claims the benefit as a continuation of U.S. Patent Application No. 13/497,349, filed March 21, 2012, which is the National Stage entry of prior-filed WIPO International Application No. PCT/US2010/049441, filed September 20, 2010 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application Nos. 61/246,706, 61/258,329, 61/307,992, and 61/352,029, filed September 29, 2009, November 5, 2009, February 25, 2010, and June 7, 2010, respectively, under 35 U.S.C. 119(e), is acknowledged.  
However, the present application was filed on January 10, 2020. The issue fee was paid in U.S. Patent Application No. 15/986,992 on December 11, 2019. Hence, it the present application was never co-pending with U.S. Patent Application No. 15/986,992, or indeed any of the other prior-filed U.S. Patent Applications to which domestic benefit is being claimed. Copendency is required for a proper domestic benefit claim. Since the applications are not copending, the benefit claims to the prior-filed applications are all improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
In the meantime, the effective filing date of the present application for the purposes of searching for and applying prior art is January 10, 2020. It is also noted that the present application is not subject to the provisions of the AIA . 
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The instant abstract is too short. A patent abstract should typically be within the range of 50 to 150 words in length.
2. The instant abstract does not sufficiently describe the method to which the claimed subject matter is directed. A patent abstract should furnish a concise but complete statement of the key technical features which are new in the art to which the invention pertains. Hence, the abstract should recite, at the very least, that the application is directed to a method of treating multiple sclerosis, and should further recite the key active steps.
3. The instant abstract improperly refers to purported merits or speculative applications of the invention.
Correction is required.  See MPEP § 608.01(b).
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,543,179. 
The present claims are directed to a method of treating multiple sclerosis, e.g. RRMS, in a patient in need thereof comprising a) identifying a patient at risk of contracting chickenpox infection caused by varicella zoster virus by testing said patient for a history of chickenpox infection caused by varicella zoster virus, b) vaccinating the patient at risk of contracting infection caused by varicella zoster virus, and c) administering orally a therapeutically effective amount of a sphingosine-1-phosphate (S1P) receptor modulator to said patient; wherein treating comprises reducing the frequency of clinical exacerbations.
Claims 1-4 of U.S. Patent No. 10,543,179 disclose a method of treating RRMS in a patient in need thereof comprising a) identifying a patient at risk of contracting chickenpox infection caused by varicella zoster virus by testing said patient for a history of chickenpox infection caused by varicella zoster virus, b) vaccinating the patient at risk of contracting infection caused by varicella zoster virus, and c) administering orally 
Although the claims at issue are not identical, they are not patentably distinct from each other because fingolimod is a sphingosine-1-phosphate (S1P) receptor modulator, and a daily dose of 0.5 mg is a therapeutically effective amount for the treatment of multiple sclerosis, in particular RRMS. 
Claim Rejections - 35 USC § 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 38-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boulton et al. (U.S. Patent Application Pub. No. 2018/0263929).
The present claims are directed to a method of treating multiple sclerosis, e.g. RRMS, in a patient in need thereof comprising a) identifying a patient at risk of contracting chickenpox infection caused by varicella zoster virus by testing said patient for a history of chickenpox infection caused by varicella zoster virus, b) vaccinating the c) administering orally a therapeutically effective amount of a sphingosine-1-phosphate (S1P) receptor modulator to said patient; wherein treating comprises reducing the frequency of clinical exacerbations.
Boulton et al. disclose a method of treating multiple sclerosis, e.g. RRMS, in a patient in need thereof comprising a) testing the patient for a history of chickenpox infection caused by varicella zoster virus, b) vaccinating the patient at risk of contracting infection caused by varicella zoster virus, and c) administering orally fingolimod (i.e. a sphingosine-1-phosphate (S1P) receptor modulator) at a daily dosage of 0.5 mg (i.e. a therapeutically effective dose) to said patient; wherein treating comprises reducing the frequency of clinical exacerbations (see claims 21-23). 
Therefore, Boulton et al. anticipate the presently claimed subject matter. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DAVID BROWE/Primary Examiner, Art Unit 1617